Dear Mayor Cline:
In response to your recent inquiry, this office is of the opinion that the mayor and aldermen may serve as volunteers in either the municipal police or fire department.
The statute which is pertinent to your opinion request is R.S.42:63D, a provision of the Dual Officeholding and Dual Employment Law, R.S. 42:61, et seq.  In pertinent part, R.S. 42:63D provides:
  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office of full-time political subdivision thereof. No such person shall hold at the same time employment in the government of this state or in the government of a political subdivision thereof  (Emphasis added).
The prohibition of R.S. 42:63D makes it impermissible for the mayor or aldermen as local elected officials to concurrently hold any employment with the fire or police department. However, none of the officials named herein could be considered "employed" for purposes of R.S. 42:63D because of their service as volunteer firemen or policemen.  See R.S.42:62(2).1
Should you have other questions or concerns, please contact this office.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  August 2, 2002
1 (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.